BILL OF COSTS

             TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                     No. 06-13-00035-CV

                                   RPI Denton Center, Ltd.

                                                v.

                                 Troy Brown and Albert Smith

         (No. 2012-50206-367 IN 367TH DISTRICT COURT OF DENTON COUNTY)
TYPE OF FEE                      CHARGES        PAID        BY
REQUIRED TEXAS.GOV EFILING FEE          $5.00   E-PAID      DAVID MIZGALA
MOTION FEE                             $10.00   E-PAID      DAVID MIZGALA
REQUIRED TEXAS.GOV EFILING FEE          $5.00   E-PAID      DAVID MIZGALA
REQUIRED TEXAS.GOV EFILING FEE          $5.00   E-PAID      MATTHEW J KITA
REQUIRED TEXAS.GOV EFILING FEE          $5.00   E-PAID      MATTHEW J KITA
MOTION FEE                             $10.00   E-PAID      MATTHEW J. KITA
REQUIRED TEXAS.GOV EFILING FEE          $5.00   E-PAID      DAVID MIZGALA
REPORTER'S RECORD                     $268.00   PAID        DAVID MIZGALA
REQUIRED TEXAS.GOV EFILING FEE          $5.00   E-PAID      DAVID MIZGALA
CLERK'S RECORD                        $979.00   PAID        DAVID MIZGALA
REQUIRED TEXAS.GOV EFILING FEE          $5.00   TRANSFER    MATTHEW J. KITA
REQUIRED TEXAS.GOV EFILING FEE          $5.00   TRANSFER    DAVID MIZGALA
SUPREME COURT CHAPTER 51 FEE           $50.00   TRANSFER    DAVID MIZGALA
FILING                                $100.00   TRANSFER    DAVID MIZGALA
REQUIRED TEXAS.GOV EFILING FEE          $5.00   TRANSFER    DAVID MIZGALA
INDIGENCY FEE                          $25.00   TRANSFER    DAVID MIZGALA


      Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE STATE
OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost
bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS, showing the
charges and payments, in the above numbered and styled cause, as the same appears of
record in this office.

                                                           IN      TESTIMONY      WHEREOF,
                                                           witness my hand and the Seal of the
                                                           COURT OF APPEALS for the Sixth
                                                           District of Texas, this March 13,
                                                           2015.

                                                           DEBRA AUTREY, CLERK



                                                           By ___________________________
                                                                                      Deputy